United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.M., Appellant
and
DEPARTMENT OF THE INTERIOR,
CENTENNIAL JOB CORPS CENTER,
Nampa, ID, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-2197
Issued: September 15, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 24, 2010 appellant filed a timely appeal from a June 23, 2010 merit decision
of the Office of Workers’ Compensation Programs (OWCP) which denied his claim for a
recurrence. Pursuant to the Federal Employees’ Compensation Act (FECA)1 and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.2
ISSUE
The issue is whether appellant established a recurrence of a medical condition
commencing February 22, 2010 causally related to the May 16, 2009 employment injury or
August 18, 2009 right knee surgery.
1
2

5 U.S.C. § 8101 et seq.

The Board notes that, following issuance of the June 23, 2010 OWCP decision and on appeal, appellant
submitted new evidence. The Board is precluded from reviewing evidence which was not before OWCP at the time
it issued its final decision. See 20 C.F.R. § 501.2(c)(1).

On appeal, appellant noted that he is requesting authorization for a second right knee
surgery.
FACTUAL HISTORY
On May 17, 2009 appellant, then a 41-year-old training technician, filed a traumatic
injury claim (Form CA-1) alleging that he sustained a right knee meniscus tear on May 16, 2009
while in the performance of duty. He sought treatment in an emergency room that same day. In
a May 18, 2009 progress note, Donna Villarimo, a nurse practitioner, reported that appellant was
utilizing crutches and had a history of surgery in 2004 or 2005.
In a May 22, 2009 report, Dr. James Engelhart, a Board-certified radiologist, advised that
a magnetic resonance imaging (MRI) scan of appellant’s right knee revealed a bucket handle tear
of the medical meniscus and degenerative joint disease.
On July 17, 2009 OWCP accepted appellant’s claim for buckle handle tear of the medial
meniscus of the right knee and authorized right knee surgery.
In an August 11, 2009 report, Dr. James W. Lamberton, a Board-certified orthopedic
surgeon, reported that appellant was injured on May 16, 2009 and had a history of previous
surgery to the right knee, possibly a partial medial meniscectomy. On August 18, 2009 he
performed right knee arthroscopic surgery with partial medial meniscectomy and medial
femorale condyle chondroplasty.
On February 23, 2010 OWCP received a telephone call from appellant who reported that
his right knee gave out over the weekend and he stumbled and fell while walking with a friend.
Appellant requested authorization to seek medical treatment from a local surgeon. He inquired
as to whether he could receive wage-loss compensation if he stayed in the area for treatment.
Appellant indicated that prior to the incident he had been working his full duties although his
knee had been bothering him.
On February 23, 2010 OWCP requested additional factual and medical information from
appellant. It allotted appellant 30 days to submit additional evidence and respond to its inquiries.
Appellant submitted two May 13, 2010 reports from Dr. Lamberton, who indicated that
x-rays of appellant’s right knee showed advanced post-traumatic degenerative joint disease of the
medial compartment. Dr. Lamberton reported that appellant experienced knee pain, which
increased on activity, but he did not return for follow-up visits after the August 18, 2009 surgery.
He recommended a course of treatments, noting that appellant may be a future candidate for knee
replacement.
By decision dated June 23, 2010, OWCP denied appellant’s claim finding that the
medical evidence submitted was insufficient to establish that he sustained a recurrence
commencing February 22, 2010 causally related to the May 16, 2009 employment injury or
August 18, 2009 surgery.

2

LEGAL PRECEDENT
Section 10.5(y) of OWCP’s implementing federal regulations provide that a recurrence of
medical condition means a documented need for further medical treatment after release from
treatment for the accepted condition or injury when there is no accompanying work stoppage.
Continuous treatment for the original condition or injury is not considered a need for further
medical treatment after release from treatment, nor is an examination without treatment.3 When
a claim for a recurrence of medical condition is made more than 90 days after release from
medical care, an employee is responsible for submitting an attending physician’s report which
contains a description of the objective findings and supports causal relationship between the
employee’s current condition and the accepted condition.4 In order to establish that a claimed
recurrence of medical condition was caused by the accepted injury, medical evidence bridging
the symptoms between the present condition and the accepted injury must support the
physician’s conclusion of a causal relationship.5
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence.6 Rationalized medical
opinion evidence is medical evidence which includes a physician’s rationalized medical opinion
of whether there is a causal relationship between the claimant’s diagnosed condition and the
compensable employment factors. The opinion of the physician must be based on a complete
factual and medical background of the claimant, must be one of reasonable medical certainty and
must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the claimant.7
ANALYSIS
OWCP accepted that on May 16, 2009 appellant sustained a bucket handle tear of the
medial meniscus of the right knee and authorized right knee surgery. Appellant continued to
work. On February 23, 2010 he submitted a recurrence claim for medical treatment alleging that
he stumbled and fell on his right knee over the weekend while walking with a friend, resulting in
the need for another knee surgery. The issue on appeal is whether appellant established a
recurrence of a medical condition commencing February 22, 2010 causally related to the
May 16, 2009 employment injury or the resulting August 18, 2009 right knee surgery. The
Board finds that appellant did not submit sufficient medical evidence to establish his claim.
Appellant submitted two May 13, 2010 medical reports from Dr. Lamberton who
diagnosed advanced post-traumatic degenerative joint disease of the right knee medial
3

20 C.F.R. § 10.5(y); see also Mary A. Ceglia, 55 ECAB 626 (2004).

4

See J.F., 58 ECAB 124 (2006); Federal (FECA) Procedure Manual, Part 2 -- Claims, Recurrences, Chapter
2.1500.5(b) (March 2011).
5

See Ronald A. Eldridge, 53 ECAB 218 (2001); C.W., Docket No. 07-1816 (issued January 16, 2009).

6

See D.I., 59 ECAB 158 (2007); C.F., Docket No. 10-2316 (issued July 15, 2011).

7

See I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 345 (1989).

3

compartment. Dr. Lamberton reported that appellant experienced knee pain with increase on
activity, and that he had returned for follow-up visits after the surgery of August 18, 2009. He
recommended a course of treatments and noted that appellant may be a future candidate for knee
replacement. Dr. Lamberton did not provide any opinion addressing how appellant’s trip or fall
over the weekend prior to February 23, 2010 was due to his prior injury or surgery. Such an
opinion is important as the record reveals a preexisting history of right knee problems dating
back to 2004 or 2005. The Board has held that medical evidence that does not offer any opinion
regarding the cause of an employee’s condition is of limited probative value on the issue of
causal relationship.8 Thus, these reports are insufficient to establish appellant’s claim.
On appeal, appellant requested authorization for a second right knee surgery. The Board
finds that appellant did not meet his burden of proof to establish that his need for medical
treatment is related to his accepted injury. Appellant failed to submit medical evidence of
bridging symptoms between his current condition in 2010 and the accepted employment injury.9
His last reported medical treatment before his alleged 2010 recurrence was August 18, 2009.
Appellant did not submit a detailed medical report addressing the intervening time or need for
medical treatment commencing on February 22, 2010 causally related to his accepted injury.
Thus, the Board finds that appellant did not establish that medical treatment, in the form of
surgery, was necessitated due to the effects of the employment injury.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not meet his burden of proof to establish that he
sustained a recurrence of a medical condition commencing February 22, 2010 causally related to
the May 16, 2009 employment injury or August 18, 2009 right knee surgery.

8

See K.W., 59 ECAB 271 (2007); A.D., 58 ECAB 149 (2006); Linda I. Sprague, 48 ECAB 386 (1997).

9

See Ronald A. Eldridge, supra note 5.

4

ORDER
IT IS HEREBY ORDERED THAT the June 23, 2010 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: September 15, 2011
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

